Citation Nr: 1200984	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left upper extremity.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for tendonitis and strain of the right elbow.

4.  Entitlement to service connection for degenerative joint disease of the knees.

5.  Entitlement to service connection for migraine headaches.

6. Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for residuals of a fractured right thumb.

8.  Entitlement to service connection or vitamin B12 deficient anemia.

9.  Entitlement to service connection for residuals of a fractured left ankle.

10.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

11.  Entitlement to higher initial evaluations for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling prior to February 19, 2008 and as 20 percent disabling from that date.

12.  Entitlement to an initial evaluation in excess of 10 percent for right hip strain.

13.  Entitlement to an initial evaluation in excess of 20 percent for retropatellar pain syndrome of the right knee.

14.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

15.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to April 1985 and from April 1986 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Muskogee, Oklahoma RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2007 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  He specified that he desired a video hearing at the El Paso VA facility.  A hearing was scheduled.

In June 2009 the Veteran's representative requested that the Veteran's hearing be rescheduled because the Veteran was moving.  

In October 2009 the Veteran contacted the RO to inquire about his hearing.  He stated that he resided in Oklahoma.

In January 2010 the Muskogee, Oklahoma RO informed the Veteran that a videoconference hearing had been scheduled for February 16, 2010.  The notice letter was accompanied by a form on which the Veteran could accept the videoconference hearing or indicate that he declined such hearing and preferred to wait for a travel board hearing.

In February 2010 the Veteran responded that he declined the video hearing and that he preferred to wait for a future visit by a member of the Board.  The returned form is dated on February 8, 2010.  The Veteran did not report for the scheduled February 16, 2010 videoconference hearing.  

In a September 2010 Appellant's Brief, the Veteran's representative reiterated that the Veteran would like to appear in person for a hearing before a member of the Board, and asked that the case be remanded for such a hearing.

As noted, the Veteran did not report for the scheduled February 2010 videoconference hearing.  However, as it appears that he attempted to respond in a timely manner to the RO's January 2010 notice letter via his form dated February 8, 2010, to indicate that he would prefer to wait for a visit from a member of the Board, and the representative has since restated that request, the Board concludes that he should be scheduled for a hearing before a traveling member of the Board.

In light of the above discussion, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the Muskogee RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



